DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 9/3/2021. In virtue of this communication claims 9-14 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 6/7/2021, the Applicant has filed a response amending the claims. 
          
Response to Arguments
The Applicant’s arguments have been fully considered but they are not persuasive.

The Applicant argues that Kamada et al (US Pub 20130015784) does not teach the limitation of “wherein the second luminance is variable.”  However, the Examiner respectfully disagrees with this statement because Kamada teaches this limitation.  More specifically, Kamada Fig 4A to Fig 4C teaches a second luminance in an illumination period (T10-T2), and where the second luminance is variable (i.e. because the illumination period (T10-T2) changes). See below for details.


    PNG
    media_image1.png
    520
    779
    media_image1.png
    Greyscale

 
Here, the second luminance varies because the illumination period (T10-T2) changes (i.e. when a dimming is reduced from a dimming of 90% to a diming of 41.6%). In this case, the second luminance is the one that varies because a luminance of a data symbol (e.g. 1000 in 4PPM) in a data transmission period (T2) remains fixed. As shown above, the illumination period (T10-T2) is a turn-on period and it is well known in the art that luminance depends on a turn-on period and varies when the turn-on period changes. See for support Jun et al (US Pub 20110216049), and more specifically Jun Fig 2(a), Fig 2(b) paragraph [50] where luminance depends on a turn-on period (ton) and varies when the turn-on period (ton) changes. Thus, for at least these reasons, Kamada still teaches this agued limitation i.e. as currently presented in the claims and is contrary to what the Applicant argues.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al (US Pub 20130015784) in view of Ikehara et al (US Pub 20150229392).

Regarding Claim 9, Kamada discloses a transmission device comprising: 
a light source that, in operation, emits a light (Fig 1A, where a transmission device has a light source LD1 that emits a light); and 
a processor that, in operation, controls the light source to perform: 

emitting an illumination light in an illumination period, the illumination period being provided between two consecutive data transmission periods (Fig 1A, Fig 2, Fig 4A, where the transmission device with the processor controls the light source LD1 to emit an illumination light in an illumination period (e.g. period T10-T2), and where the illumination period (e.g. period T10-T2) is provided between two consecutive data transmission periods (e.g. periods T2)); and 
providing a guard period immediately before the data transmission period, a first luminance in the guard period being lower than a second luminance in the illumination period (Fig 1A, Fig 2, Fig 4A, where the transmission device with the processor controls the light source LD1 to provide a guard period (e.g. period T1-T10) immediately before the data transmission period (e.g. period T2), and where a first luminance in the guard period (e.g. period T1-T10) is lower than a second luminance in the illumination period (e.g. period T10-T2)), 
wherein the second luminance is variable (Fig 1A, Fig 2, Fig 4A, where the second luminance is variable (i.e. because the illumination period (T10-T2) changes as shown in Fig 4A to Fig 4C)).
	Kamada fails to explicitly disclose	the optical signal being an optical signal frame, and the optical signal frame including a reference symbol.
	However, Ikehara discloses
an optical signal being an optical signal frame (Fig 1, Fig 2, paragraphs [48][55] where a light source 11 transmits an optical signal that is an optical signal frame), and 
the optical signal frame including a reference symbol (Fig 1, Fig 2, Fig 3, paragraphs [48][55][56] where the optical signal frame includes a reference symbol (e.g. 1000 in 4PPM) (i.e. in a preamble) and a data symbol (e.g. 1000 in 4PPM) (i.e. in a payload)). 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission device as described in Kamada, with the teachings of the optical signal frame as described in Ikehara. The motivation being is that as shown a light source 11 can transmit an optical signal that is an optical signal frame and where the optical signal frame can include a reference symbol (e.g. 1000 in 4PPM) (i.e. in a preamble) and a data symbol (e.g. 1000 in 4PPM) (i.e. in a payload) and one of ordinary skill in the art can implement this concept into the transmission device as described in Kamada and have the transmission device with the light source LD1 transmit an optical signal that is an optical signal frame and where the optical signal frame includes a reference symbol (e.g. 1000 in 4PPM) (i.e. in a preamble) and a data symbol (e.g. 1000 in 4PPM) (i.e. in a payload) i.e. as an alternative so that the transmission device uses a known data 
 
Regarding Claim 11, Kamada as modified by Ikehara also discloses the transmission device wherein a time ratio between the data transmission period and the illumination period is changed based on an ambient light condition (Kamada Fig 1A, Fig 2, Fig 4A, Fig 4B, Fig 4C, where a time ratio (e.g. for dimming rates of 90%, 50% and 41.6%) between the data transmission period (e.g. period T2) and the illumination period (e.g. period T10-T2) is changed based on an ambient light condition (i.e. for dimming rates of 90%, 50% and 41.6%  where it is changed from high brightness to low brightness)).   
 
Regarding Claim 12, Kamada as modified by Ikehara also discloses the transmission device wherein the second luminance is changed based on time length of the data transmission period (Kamada Fig 1A, Fig 2, Fig 4A, Fig 5B, where the second luminance is changed (e.g. from period T10-T2 to period T10-T2-T2) based on a time length of the data transmission period (e.g. period T2)).   
 
Regarding Claim 13, Claim 13 is similar to claim 9, therefore, claim 13 is rejected for the same reasons as claim 9.

Regarding Claim 14, Kamada as modified by Ikehara also discloses the transmission device wherein in the transmitting, the processor transmits the optical signal frame by controlling the light source to emit the light while alternating between a third luminance lower than the second luminance and a fourth luminance lower than the third luminance in the data transmission period (Kamada Fig 1A, Fig 2, Fig 4A, where in the transmitting, the transmission device with the processor transmit the optical signal by controlling the light source LD1 to emit the light while alternating between a third luminance (e.g. for bits 000 in data transmission period (T2) = 0.416ms) lower than the second luminance (i.e. in an illumination period (T10-T2) of 0.484ms) and a fourth luminance (e.g. for bit 1 in data transmission period (T2) = 0.416ms) lower than the third luminance (e.g. for bits 000 in data transmission period (T2) = 0.416ms) in the data transmission period (e.g. period T2)). See below for details.


    PNG
    media_image2.png
    443
    830
    media_image2.png
    Greyscale


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al (US Pub 20130015784) in view of Ikehara et al (US Pub 20150229392) in further view of Juslen (US Pub 20160286633).

Regarding Claim 10, Kamada as modified by Ikehara fails to explicitly disclose the transmission device wherein the first luminance monotonously decreases within the guard period.   
However, Juslen discloses 
a first luminance monotonously decreasing within a guard period (Fig 3e, paragraph [49] where a first luminance (light intensity) monotonously decreases (i.e. from te1 to te2) within a guard period (e.g. from te1 to te3)).  
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission device as described in Kamada as modified by Ikehara, with the teachings of the first luminance (light intensity) as described in Juslen. The motivation being is that as shown a first luminance (light intensity) can monotonously decrease (i.e. from te1 to te2) within a guard period (e.g. from te1 to te3) and one of ordinary skill in the art can implement this concept into the transmission device as described in Kamada as modified by Ikehara and have the transmission device with the first luminance (light intensity) monotonously decrease (i.e. from te1 to te2) within the guard period (e.g. period T1-T10) i.e. as an alternative so that the transmission device uses a known technique of reducing light intensity from a 100% light intensity to a 0% light intensity when it is transitioning from the second luminance to the first luminance and which modification is a simple implementation of a known concept of a known first luminance (light intensity) into a known transmission device for its improvement and for optimization and which modification yields predictable results. 


Conclusion
The prior art considered pertinent to the Applicant’s disclosure and not relied upon is the following:

Rothenberg (US Pat 8699887) and more specifically Fig 5C and Fig 6C. 

Knapp et al (US Pat 9237620) and more specifically Fig 8.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.
 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636